Citation Nr: 9901743	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  92-20 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York.  The veteran had active service from 
September 1951 to September 1957.  In October 1993, the Board 
remanded this claim to the New York RO for further 
development, and to the extent possible, that development has 
been completed.  Thereafter, the veteran relocated, and the 
appeal has continued from the Roanoke, Virginia RO.  The 
veteran has since appointed the Virginia Department of 
Veterans Affairs as his representative.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that he currently has a 
hearing loss disability that is the result of exposure to 
acoustic trauma he received in service in Korea.  As such, 
the veteran is seeking service connection for bilateral 
hearing loss.  A favorable determination has been requested.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports the 
veterans claim for service connection for hearing loss.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veterans claim has been obtained by the RO.

2. The veteran has a hearing loss disability for VA 
compensation purposes.

3.  The veteran served in an infantry unit in Korea during 
the Korean War.

4.  Competent medical evidence has been submitted to 
establish that a current hearing loss disability is the 
result of the veterans in-service acoustic trauma.


CONCLUSION OF LAW

Hearing loss was incurred as a result of active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the veteran's claim for service 
connection for bilateral hearing loss is well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
the Board finds that the veteran has presented a claim which 
is plausible.  The Board is also satisfied that, to the 
extent possible, all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veterans active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  For VA purposes, impaired 
hearing will be considered to be a disability when the 
auditory thresholds in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz, is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000 or 4,000 are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).

The veterans service medical records were apparently 
destroyed by fire at the National Personnel Records Center in 
St. Louis, Missouri, in the early 1970s.  The only record 
available is a Surgeon Generals abstract, which does not 
contain any reference to hearing loss.  It does, however, 
note that the veteran was in an infantry unit in Korea in 
1952.  In July 1991, the National Personnel Records Center 
informed the RO that physical examinations could not be 
reconstructed.  Thus, the veterans entrance and separation 
examination reports would not be available.  The VA has a 
heightened duty to explain the reasons and bases for its 
decision when the veterans service medical records are 
missing.  See OHare v. Derwinski, 1 Vet.App. 365, 367 
(1991).  For the reasons that follow, the absence of these 
records is not dispositive in this claim.

Evidence that is available includes the results of an August 
1990 VA audiological examination.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
35
75
80
95
LEFT
-
35
75
80
90

Average pure tone threshold was 71 decibels in the right ear 
and 70 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 60 percent bilaterally.  The 
above results clearly show a hearing loss disability for VA 
compensation purposes under the auspices of 38 C.F.R. § 3.385 
(1998).  As subsequently dated private treatment records 
reflect substantially similar results, the Board need not 
repeat the results of these examinations. 

As noted, the RO was informed in July 1991 that the veterans 
service physical examination reports could not be 
reconstructed.  In a March 1992 VA Form 9, (substantive 
appeal), the veteran informed the RO that at the time of his 
discharge examination he reported a decrease in hearing 
acuity, and further, that in 1961 he was provided a hearing 
test by the Bricklayers Union, which reflected hearing loss.

In June 1992, the veteran testified before an RO hearing 
officer that he began noticing a decline in hearing acuity 
during his active service.  He further stated that he was 
exposed to significant noise as a result of using mortars and 
machine guns without hearing protection, and that he saw 
combat.  In this regard, the veteran testified that while a 
piece of shrapnel penetrated his clothing, it did not break 
his skin, and further, that his duties included guarding 
enemy prisoners of war.  The veteran also testified that he 
did not seek treatment during his service for hearing loss.  
Finally, the veteran testified that around 1968 or 1970 he 
was provided an audiological examination by the Brooklyn, New 
York, VA medical center.  The veterans daughter also 
testified, informing the hearing officer that she noticed 
that her father began to lose noticeable hearing about two 
decades previously, when she was a teenager.  She also stated 
that he currently had difficulty hearing.

As a result of the October 1993 Board remand, the 
Bricklayers Union in Rego Park, New York was contacted and 
asked to provide information about any hearing test provided 
the veteran in 1961 or 1962.  In correspondence dated October 
1997, the Bricklayers Fringe Benefits Funds responded to the 
RO, informing them that they did not maintain records dating 
back to the 1960s, as the law did not require maintaining 
records that long.  Also as a result of the October 1993 
Board remand, the RO contacted the National Personnel Records 
Center to again attempt to obtain further records.  In 
December 1997, the RO was informed by the National Personnel 
Records Center that the veterans service medical records, 
including his separation examination report, were destroyed 
by fire in 1973.

Other evidence in the claims file includes correspondence 
dated April 1998 from Prudencio Mendez, Jr., M.D., relating 
that the veteran had bilateral hearing loss.  Dr. Mendez 
stated that the veteran believed that his hearing loss was a 
result of his active service.  In May 1998, the RO received 
lay statements from the veterans friends indicating that the 
veterans hearing loss was the result of noise exposure he 
received during his active service.  In July 1998, Dr. Mendez 
again stated that the veteran had bilateral hearing loss.  
Dr. Mendez informed the RO that exposure to high decibel 
noise or explosions can damage hearing, and that this damage 
may accelerate as a person ages.  Dr. Mendez further stated 
that the veterans hearing loss certainly could be noise-
related, and that an audiologist at his practice informed him 
that the veterans hearing loss, characterized as 
sensorineural hearing loss, exceeded what would normally be 
seen in a patient of the veterans age.  

Considering all the evidence, the Board finds that the 
evidence supports the veterans claim for service connection 
for hearing loss.  The Board accepts that the veteran was 
exposed to acoustic trauma during his service, as he has 
credibly testified was in an infantry unit in Korea during 
the Korean War.  As such, any asserted exposure to acoustic 
trauma is consistent with the time, place and circumstance of 
the veterans service.  Additionally, the veteran has 
testified that he noticed a decrease in hearing acuity during 
his active service.  As a layperson, the veteran is not 
competent to provide a medical opinion, such as an opinion on 
medical causation, or the level of loss of hearing in 
decibels, he is competent to relate symptoms, such as a 
decrease in hearing acuity.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Further, the veterans 
service medical records are not available to refute the 
veterans assertions.  

Most importantly, the Board finds that Dr. Mendez July 1998 
correspondence provides a nexus between the veterans current 
loss of hearing and the veterans in-service acoustic trauma.  
Although Dr. Mendez opinion was not unequivocal as to cause 
and effect relationship between the veterans in-service 
acoustic trauma and a current hearing loss disability, he did 
say that there could be a relationship and that an 
audiologist informed him that the veterans hearing loss was 
greater than what would be expected due to aging.  Thus, 
reading Dr. Mendez July 1998 opinion broadly, the Board can 
reasonably construe that his opinion was that the veterans 
hearing loss, at least in part, is linked to noise exposure 
in service.  See Savage v. Gober, 10 Vet. App. 488 (1997) 
(lay testimony is competent when it regards symptoms of an 
injury or illness within the knowledge and personal 
observations of the witness, but medical evidence is required 
to find a nexus between the reported symptoms and service).  
As there is no medical opinion to the contrary, the Board 
concludes that service connection for bilateral hearing loss 
is warranted and the appeal is granted.





ORDER

Service connection for bilateral hearing loss is granted.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
